O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                              FILED IN THE
                                                                                                                     U.S. DISTRICT COURT
                                                                                                               EASTERN DISTRICT OF WASHINGTON
                                                                        for
                                               Eastern District of Washington                                  Aug 02, 2019
                                                                                                                    SEAN F. MCAVOY, CLERK



U.S.A. vs.                Martinez-Gonzalez, Sergio                                     Docket No.                 0980 4:19CR06026-001


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Curtis G. Hare, PRETRIAL SERVICES OFFICER presenting an official report upon the
conduct of defendant Sergio Martinez-Gonzalez, who was placed under pretrial release supervision by the Honorable
U.S. Magistrate Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 6th day of June 2019 under the
following conditions:

Special Condition No. 5: Defendant shall submit to random urinalysis and/or breathalyzer testing up to six times per day
as directed by the United States Probation/Pretrial Services Office. Defendant is responsible for the cost of this device.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                      (If short insert here; if lengthy write on separate sheet and attach.)


Violation No. 1: On July 28 and 29, 2019, Sergio Martinez-Gonzalez failed to submit to breathalyzer testing as directed.

On June 11, 2019, the probation officer reviewed the conditions of release with Mr. Martinez. He signed a copy of the
conditions, indicating that he understood them and received a copy of the conditions.

On June 11, 2019, the defendant was directed to contact Smart Start for remote breathalyzer testing and submit a breath
sample as directed by the device. On July 29, 2019, the probation officer received a report from Smart Start indicting that
Mr. Martinez submitted to breath testing on four occasions on July 28, 2019, but failed to provide a breath sample between
10 p.m. and 11 p.m. On July 29, 2019, Mr. Martinez reported to the probation office and the probation officer questioned
him about the missed test. Mr. Martinez stated that he fell asleep sitting on his couch while waiting for a test and did not
wake up to either the tone on the breathalyzer or the alarm set on his cell phone. The defendant identified several strategies
to help him avoid further misses, including the purchase of a louder alarm and not sitting down while waiting for his last
test of the day. A breath test was administered by the probation officer which was negative.

Again, on July 30, 2019, the probation officer received a report from Smart Start indicating that Mr. Martinez submitted to
breath testing on four occasions on July 29, 2019, but failed to provide a breath sample between 6 p.m. and 7 p.m.

                             PRAYING THAT THE COURT WILL ORDER A SUMMONS

                                                                                           I declare under the penalty of perjury
                                                                                           that the foregoing is true and correct.
                                                                                           Executed on:           August 2, 2019
                                                                               by          s/Curtis G. Hare
                                                                                           Curtis G. Hare
                                                                                           U.S. Pretrial Services Officer
  PS-8
  Re: Martinez-Gonzalez,, Sergio
  August 2, 2019
  Page 2

THE COURT ORDERS

[; ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      

                                                                      Date
